Exhibit 10.48

Execution Version

FIRST AMENDMENT

to

 

Second Amended and Restated Registration Rights Agreement

and Lock-Up Agreement

 

February 28, 2018

 

This First Amendment (this “Amendment”) to the Registration Rights Agreement (as
defined below) is entered into by InfraREIT, Inc. (the “Company”), Hunt
Transmission Services, L.L.C. (“HTS”) and Electricity Participant Partnership,
L.L.C. (“EPP” and, together with HTS, “Hunt”) effective as of February 28, 2018.
Capitalized terms used herein that are not otherwise defined herein will have
the meanings assigned to such terms in the Registration Rights Agreement.

 

WHEREAS, each of the Company, HTS and EPP (collectively, the “Parties”) are
parties to that certain Second Amended and Restated Registration Rights and
Lock-Up Agreement, dated March 1, 2016, among the Company and each of the
persons listed on the attached Schedule A thereto (the “Registration Rights
Agreement”);

 

WHEREAS, pursuant to Sections 3.1(a) and 3.1(c) of the Registration Rights
Agreement, the Company has agreed to use its commercially reasonable efforts to
include the Hunt Investors’ Registrable Securities in a Resale Shelf
Registration Statement upon the release of such Registrable Securities from the
Staged Lock-Up Agreement; and

 

WHEREAS, pursuant to Section 4.4 of the Registration Rights Agreement, the
Parties desire to amend Section 3.1(c) of the Registration Rights Agreement as
set forth herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.Amendment of Registration Rights Agreement.

 

a.

The final sentence of Section 3.1(c) of the Registration Rights Agreement is
hereby deleted, and the paragraph consisting of the remaining sentences of
Section 3.1(c) is hereby renumbered as Section 3.1(c)(i).

 

 

b.

The following shall be added as a new Section 3.1(c)(ii):

Notwithstanding the foregoing, the Hunt Investors agree that the Company shall
not be obligated to include in the Resale Shelf Registration Statement any of
the Registrable Securities that are subject to the Staged Lock-Up Agreement
until after the applicable Registrable Securities have been released from the
Staged Lock-Up Agreement. The Hunt Investors shall have the right to require the
Company to file, at any time following the release of Registrable Securities
from the Staged Lock-Up Agreement, a supplement to the prospectus included in
the Resale Shelf Registration Statement or an amendment to the Resale Shelf
Registration Statement, by delivering a written request therefor to the Company
specifying the number of Registrable Securities to be included in such Resale
Shelf Registration Statement (a “Demand Registration Notice”); provided that the
Hunt Investors may deliver no more than two Demand Registration Notices pursuant
to this Section 3.1(c)(ii). Subject to the other provisions of this Agreement,

 

--------------------------------------------------------------------------------

 

the Company shall use its commercially reasonable efforts to file a supplement
to the prospectus included in the Resale Shelf Registration Statement or
amendment to such Resale Shelf Registration Statement and to cause any
post-effective amendment to such Resale Shelf Registration Statement filed for
such purpose to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof.

 

2.Continuing Effect.  Except as expressly amended by this Amendment, the
provisions of the Registration Rights Agreement are and shall remain in full
force and effect.  From and after the date hereof, each reference to “hereof,”
“hereunder,” “herein” and “hereby” and each reference to “this Agreement” and
each other reference of like import in the Registration Rights Agreement shall
be deemed to refer to the Registration Rights Agreement, as amended pursuant to
Section 1 hereof.

 

3.Miscellaneous.  The following provisions of the Registration Rights Agreement
are hereby incorporated into and specifically made applicable to this Amendment
(provided, that, in construing such incorporated provisions, any reference to
“this Agreement” shall be deemed to refer to this Amendment):

 

Section 4.6

Severability

Section 4.7

Counterparts

Section 4.8

Governing Law

Section 4.9

Waiver of Jury Trial

Section 4.10

Forum and Consent to Jurisdiction

 

 

[Signatures on Following Page]

 




 

 

--------------------------------------------------------------------------------

 

The Parties have executed this First Amendment as of the date first set forth
above.

 

 

 

 

INFRAREIT, INC.

 

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Chief Financial Officer

 

 

 

HUNT TRANSMISSION SERVICES, L.L.C.

 

 

 

 

By:

/s/ David Hernandez

 

Name:

David Hernandez

 

Title:

Senior Vice President

 

 

 

ELECTRICITY PARTICIPANT PARTNERSHIP, L.L.C.

 

 

 

 

By:

/s/ David Hernandez

 

Name:

David Hernandez

 

Title:

Senior Vice President

 

First Amendment to Registration Rights Agreement

 